Case: 19-20845     Document: 00515623129          Page: 1    Date Filed: 11/02/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        November 2, 2020
                                   No. 19-20845                           Lyle W. Cayce
                                                                               Clerk

   Jill Hill,

                                                            Plaintiff—Appellant,

                                       versus

   International Association of Machinists and
   Aerospace Workers, AFL-CIO, IAMAW; United Airlines,
   Inc.,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                             USDC 4:18-CV-4669


   Before Dennis, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          After being fired from her job as a customer service representative
   with United Airlines, Jill Hill sued United and her union. The district court
   dismissed her claims and denied her motion to alter the judgment. We affirm.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20845       Document: 00515623129         Page: 2   Date Filed: 11/02/2020




                                    No. 19-20845


                                          I
          Hill’s employment was governed by a collective bargaining agreement
   (CBA) between United and her union, the International Association of
   Machinists and Aerospace Workers (the Union). The CBA is subject to the
   Railway Labor Act’s requirements. See 45 U.S.C. §§ 181–82.
          On October 17, 2017, United asked Hill to interview with a corporate
   security investigator and arranged for a Union representative to attend the
   meeting with her. The investigator asked Hill to disclose her relationship to
   several United customers. Hill provided the information and admitted she
   violated United’s Waivers and Favors Policy by changing reservations for
   customers and failing to disclose that she had accepted free tickets to Dancing
   with the Stars. After the interview, United confiscated Hill’s employee
   identification.
          On November 1, 2017, United informed Hill that it was pursuing
   termination of her employment contract and instructed her to attend an
   investigatory review meeting on November 7. Before the meeting, Hill
   expressed concerns to the Union that United’s handling of the October 17
   interview violated the CBA. Specifically, she contended that United failed to
   provide her with written notice of the interview and did not allow her to
   consult with the Union representative before answering questions. The
   Union counseled Hill to remain passive on those issues at the investigatory
   review meeting. Hill also contended that serious personal issues and her
   desire to provide excellent customer service contributed to her policy
   violations. The Union did not press those points on her behalf at the review
   meeting. Instead, it requested a “last chance agreement,” the last step in the
   CBA’s progressive discipline regime.
          Hill was terminated on December 7, 2017. She appealed, and a hearing
   was held on March 19, 2018. At the hearing, the Union presented Hill’s




                                          2
Case: 19-20845         Document: 00515623129               Page: 3       Date Filed: 11/02/2020




                                           No. 19-20845


   mitigating personal circumstances and again asked for a last chance
   agreement. On April 23, United notified the Union that Hill’s appeal was
   denied and her termination was upheld. On June 21, the Union informed Hill
   that it would not take her claim to arbitration.
           On December 11, 2018, Hill sued under the Railway Labor Act,
   alleging that United breached the CBA and that the Union breached its duty
   of fair representation by failing to grieve United’s violations. The district
   court dismissed the claim against the Union as time barred, reasoning that
   the six-month statute of limitations began to run on November 16, 2017,
   when the deadline to file a grievance under the CBA for the alleged October
   17 violations expired. 1 The court then dismissed the claim against United for
   lack of subject-matter jurisdiction because Railway Labor Act claims against
   employers must proceed before the National Railroad Adjustment Board
   unless they are bound up with claims against the union. See Trial v. Atchison,
   Topeka & Santa Fe Ry. Co., 896 F.2d 120, 123 (5th Cir. 1990) (explaining
   jurisdiction under the Railway Labor Act). Final judgment was entered on
   September 19, 2019.
           Hill moved to alter the judgment under Federal Rule of Civil
   Procedure 59(e). With the motion, she submitted a sworn declaration and
   multiple exhibits, including screenshots of her text messages and recordings
   of her phone calls with the Union. The district court denied the motion. Hill
   timely appealed.




           1
             The district court also determined that Hill failed to adequately allege a violation
   of the duty of fair representation. Though the district court’s order is not explicit that this
   was an alternative ruling, the parties accept that it was.




                                                 3
Case: 19-20845      Document: 00515623129            Page: 4    Date Filed: 11/02/2020




                                      No. 19-20845


                                           II
          We review dismissals based on the statute of limitations and for lack
   of subject-matter jurisdiction de novo. Riddle v. Dyncorp Int’l, Inc., 666 F.3d
   940, 942 (5th Cir. 2012); Wooten v. Roach, 964 F.3d 395, 402 (5th Cir. 2020).
   We review the denial of a Rule 59(e) motion for abuse of discretion. Torres v.
   Livingston, 972 F.3d 660, 663 (5th Cir. 2020).
                                          III
          Hill agrees that under normal circumstances the statute of limitations
   would begin to run on November 16, 2017. But she contends it was tolled in
   this case because the Union misled her about the grievance process. Hill
   concedes that she “did not explicitly request equitable tolling” before the
   district court. Instead, she argues that her “Rule 59(e) motion should be
   construed as a request for equitable tolling.”
          Hill’s concession is fatal for two reasons. First, “arguments not raised
   before the district court are waived and will not be considered on appeal.”
   Celanese Corp. v. Martin K. Eby Constr. Co., Inc., 620 F.3d 529, 531 (5th Cir.
   2010) (citation omitted). Second, Rule 59(e) motions “cannot be used to
   raise arguments which could, and should, have been made before the
   judgment issued and cannot be used to argue a case under a new legal
   theory.” Id. (citation and internal quotation marks omitted). Hill could have
   amended her complaint to make the necessary allegations. Alternatively, she
   could have raised tolling in her surreply to United’s motion to dismiss. She
   admittedly did neither. The district court thus did not err in dismissing Hill’s
   claim against the Union as time barred and did not abuse its discretion in
   denying her Rule 59(e) motion, which raised tolling, if at all, for the first time.




                                           4
Case: 19-20845     Document: 00515623129            Page: 5   Date Filed: 11/02/2020




                                     No. 19-20845


                                         IV
          Hill’s only challenge to the dismissal of her claim against United for
   lack of subject-matter jurisdiction is that it was based on the erroneous
   dismissal of her claim against the Union. Because the Union was properly
   dismissed, this argument fails.
          AFFIRMED.




                                          5